02-12-403-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
 
NO. 02-12-00403-CV
 
 



Michael J. Boyzuick and Garda Security Inc.
 
 
 
v.
 
 
Brink's Incorporated


§
 
§
 
 
§
 
 
§


From the 393rd District Court of
 
Denton County (2012-60975-393)
 
 
December 6, 2012
 
 
Per Curiam



 
 
JUDGMENT
 
          This court has considered the record on
appeal in this case and holds that the appeal should be dismissed.  It is
ordered that the appeal is dismissed for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS

 
 
PER CURIAM
 




 
 
 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00403-CV
 
 



MICHAEL J. BOYZUICK AND GARDA SECURITY INC.


 


APPELLANTS
AND APPELLEES



                                                                                                                             
V.
 



BRINK’S INCORPORATED


 


APPELLEE
AND APPELLANT



 
                                                                                                                             
------------
 
FROM THE
393RD DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellants Michael J. Boyzuick and Garda Security Inc.
filed a notice of accelerated appeal from the trial court’s September 20, 2012
order granting a temporary injunction for Appellee Brink’s Incorporated.  See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West 2008 & Supp. 2012). 
Subsequently, Boyzuick and Garda filed a motion for partial summary judgment,
and the trial court granted it, modifying the temporary injunction order.  On
November 13, 2012, Brink’s filed a motion for review of the modified temporary
injunction order in this court, arguing that because the order that had been
the basis of Boyzuick and Garda’s appeal had been changed, the appeal was
moot.  Boyzuick and Garda did not file a response to the motion, but Brink’s
amended certificate of conference indicated that Boyzuick and Garda were
unopposed to the motion.
“Appeals of some interlocutory orders become moot
because the orders have been rendered moot by subsequent orders.”  Hernandez
v. Ebrom, 289 S.W.3d 316, 319 (Tex. 2009).  And, as here, if the
controversy at issue ceases to exist, the case becomes moot.  See Clawson
v. Crosby ISD, No. 14-11-00532-CV, 2012 WL 4757927, at *1, 3 (Tex.
App.—Houston [14th Dist.] Oct. 4, 2012, no pet. h.) (mem. op.) (dismissing
appeal for want of jurisdiction when there were no issues in controversy in the
appeal).  We therefore dismiss the appeal of the original temporary injunction
order only, without prejudice to the appeal, if any, of the subsequently
modified temporary injunction order.  See Richards v. Mena, 820 S.W.2d
372, 372 (Tex. 1991); see also Tex. R. App. P. 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  December 6, 2012




[1]See
Tex. R. App. P. 47.4.